Citation Nr: 9912702	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for neuropsychiatric 
disability, to include blackouts, seizures, and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant served on active duty from February 28, 1977, 
to March 15,1977.  He had 18 days total active service.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in October 1996, and the appellant 
appealed.  The appellant requested a hearing but he failed to 
appear for a hearing which was to be held at the Board of 
Veterans' Appeals (Board) in April 1999.


FINDING OF FACT

There is no competent evidence of record of a relationship 
between a current neuropsychiatric disability and any 
incident of the appellant's brief military service.


CONCLUSION OF LAW

The claim for service connection for neuropsychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background.  Service medical records contained in the 
claims folder appear to be complete.  The appellant was 
examined for service in July 1976 but did not actually enter 
service until February 28, 1977.  He was seen on March 6, 
1977, for complaints of pain in the left side of his jaw of 2 
days duration.  He stated that he ran into a doorway.  He 
also reported that he had a history of temporomandibular 
joint (TMJ) problems, including dislocations since a car 
wreck at age 4.  He also stated that he had a wire in his 
jaw.  An impression of TMJ dysfunction was given and he was 
referred for a dental consultation.  When he was seen for a 
dental consultation the following day, it was noted that he 
had a history of mandibular fracture at age 4 and exhibited 
generalized malocclusion.  An impression of myofascial pain 
dysfunction syndrome was given.  On March 9, 1997, it was 
noted that a determination had been made that the appellant 
was physically qualified for separation from active duty; 
that no defects had been noted which would disqualify him for 
the performance of his duties or entitle him to disability 
benefits from the Naval Service; and that he had suffered no 
injury or illness during his period of active duty except for 
left jaw treatment.  The appellant was to be separated from 
the Naval Service by Aptitude Board action.  On March 10, 
1977, the appellant had a tooth extracted.  In connection 
with this dental treatment, the appellant reported that he 
was not under the care of a physician for convulsions or 
dizzy spells.  On March 11, 1977, the appellant sought 
treatment for a sore on his penis.  

On March 11, 1977, an Aptitude Board noted that the appellant 
had completed 16 days of active duty and concluded that the 
appellant's general qualifications did not warrant retention 
in the service.  It was noted that he had been counseled 
concerning his deficiencies and afforded a reasonable 
opportunity to overcome them.  It was also reported that his 
condition existed prior to entry into naval service and had 
not been aggravated by service.  It was recommended that he 
be discharged by reason of unsuitability.  

In October 1995, the appellant indicated that he had been 
treated for blackouts during boot camp in 1977, and that he 
had been treated for depression, drugs, and alcohol abuse in 
1984 or later.

The appellant was admitted to a VA hospital in October 1995.  
Pneumonia, HIV infection, and multiple gallstones were 
diagnosed.

On VA hospitalization from November to December 1995, 
cholelithiasis, alcohol abuse, intravenous drug abuse, HIV 
positive status, and cirrhosis of the liver were diagnosed.

On VA psychiatric examination in April 1996, the appellant 
complained of headaches, depression, blackouts, seizures, 
nightmares, and fear.  He reported that he went through a lot 
of things, that a "drill instructor was out to get me, I 
beat my head against the wall and the instructor threw me out 
of bed."  The physician noted that the appellant claimed 
that during boot training he was mistreated and that for some 
reason he was running around the corner and banging his head 
against the wall on at least a couple of instances.  The 
physician noted that the whole thing was very unclear and he 
was unable to get the appellant to pinpoint any specific 
details.  It was noted that the appellant's account of being 
in service for almost 5 months was inconsistent with official 
records.  The appellant reported that he had known that he 
was HIV positive for several years, and that he had lost jobs 
many times due to drug abuse.  The diagnoses were depression, 
alcohol abuse, and a history of cocaine and heroin abuse.

In June 1997, the appellant asserted that he had blackouts, 
seizures, and depression, and that they came about because of 
mistreatment he received while he was in basic training.

Pertinent law and regulations.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis.  The first prong of the well groundedness test is 
met, as current neuropsychiatric disability has been 
diagnosed medically.  However, even if the Board were to 
concede that the veteran's assertions of mistreatment by a 
drill instructor established the second element of a well-
grounded claim, i.e., incurrence of an injury in service, the 
Board must conclude that the third element, i.e., evidence of 
a nexus between the in-service injury and current disability 
is not met.  There is no medical evidence of record of a 
nexus between current neuropsychiatric disability and any 
incident of service origin.  While the appellant has asserted 
that his being mistreated in service caused current 
neuropsychiatric disability, as a layperson, his statements 
to this effect are not competent evidence of a nexus to 
service.  Espiritu; Grottveit; Caluza.

The appellant has asserted that if additional service medical 
records were obtained, they would support his claim.  The 
Board notes, however, that there have been two requests for 
service medical records, and that all available service 
medical records were indicated to have been forwarded to the 
RO in September 1996.  The second request for additional 
service medical records was answered by a statement that all 
such available records were sent as a result of the first 
request.

There is no indication that there are any outstanding medical 
records which can be obtained and which, if obtained, would 
well ground the claim.  Therefore, VA has no further duty to 
assist the appellant with assembling evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. 
App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  VA's 
duty to assist depends upon the particular facts of the case, 
and the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  
Robinette.  The Court has held that the obligation exists 
only in the limited circumstances where the appellant has 
referenced other known and existing evidence which would 
further the claim.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, VA is not on notice of any known and 
existing evidence which would render the appellant's claim 
plausible.

Applicability of the benefit of the doubt doctrine has been 
considered, but that doctrine is not applicable, since the 
claim is not well grounded.  38 U.S.C.A. § 5107; Gilbert, 
supra.

The Board's decision serves to inform the appellant of the 
kind of evidence which would be necessary to make his claim 
well grounded, namely, medical evidence which tends to show a 
nexus between current neuropsychiatric pathology and his 
military service.


ORDER

The appellant not having submitted a well-grounded claim, 
entitlement to service connection for neuropsychiatric 
disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

